Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brenda J. Kruse on 5/5/21.  NOTE: An extension of time of two months to enter the amendment was required, the extension was filed on 5/4/21.

The application has been amended as follows: 
IN THE CLAIMS (as filed on 3/18/21)
Claim 1, lines 13‐19, “wherein said bracket portion…said bracket portion; and- - has been changed to read ‐ ‐wherein said bracket portion has at least one receiving portion, said at least one receiving portion comprises at least one articulation portion and at least one radially extending portion extending from the articulation portion, said at least one radially extending portion extending from said inner surface to an outer surface of said bracket portion; and‐ ‐.
Claim 2, line 2, “receiving” has been changed to ‐ ‐articulation‐ ‐.
Claim 2, “P1” and “AC1” have been placed in parenthesis.
‐4 “with at least a portion of said at least one receiving portion” has been changed to ‐ ‐with said at least one radially extending portion‐ ‐.
Claim 4, lines 5‐6, “with at least a portion of said at least one receiving portion” has been changed to ‐ ‐with said at least one radially extending portion‐ ‐.
Claim 7, line 3, “within at least a portion of said at least one receiving portion” has been changed to ‐ ‐within said at least one articulation portion‐ ‐.
Claim 7, lines 6‐7 “within at least a portion of said at least one locking portion of said at least one receiving portion” has been changed to ‐ ‐within said at least one radially extending portion‐ ‐.
Claim 9, line 3, “to form said at least one locking portion” has been deleted.
Claim 9, lines 4‐6, “wherein said at least one…said cushion portion.” has been replaced with ‐ ‐wherein said at least one radially extending portion comprises a plurality of radially extending portions extending from said at least one articulation portion, the plurality of radially extending portions being complementary to and selectively engagable with at least a portion so said one or more teeth of said at least one extending portion on said cushion portion.‐ ‐
Claim 11, lines 6‐13, “wherein said cushion portion…said cushion portion; and- - has been changed to read ‐ ‐wherein said cushion portion has at least one receiving portion, said at least one receiving portion comprises at least one articulation portion and at least one radially extending portion extending from the articulation portion, said at least one radially extending portion extending inward into said cushion portion from at least a portion of an outer peripheral surface of said cushion portion;‐ ‐.
Claim 12, line 2, “receiving” has been changed to ‐ ‐articulation‐ ‐.

Claim 13, lines 3‐4 “with at least a portion of said at least one receiving portion” has been changed to ‐ ‐with said at least one radially extending portion‐ ‐.
Claim 14, lines 5‐6, “with at least a portion of said at least one receiving portion” has been changed to ‐ ‐with said at least one radially extending portion‐ ‐.
Claim 17, line 3, “within at least a portion of said at least one receiving portion” has been changed to ‐ ‐within said at least one articulation portion‐ ‐.
Claim 17, lines 6‐7 “within at least a portion of said at least one locking portion of said at least one receiving portion” has been changed to ‐ ‐within said at least one radially extending portion‐ ‐.
Claim 19, line 3, “to form said at least one locking portion” has been deleted.
Claim 19, lines 4‐6, “wherein said at least one…said bracket portion.” has been replaced with ‐ ‐wherein said at least one radially extending portion comprises a plurality of radially extending portions extending from said at least one articulation portion, the plurality of radially extending portions being complementary to and selectively engagable with at least a portion so said one or more teeth of said at least one extending portion on said bracket portion.‐ ‐
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 11 the prior art of record does not teach nor render obvious the claimed combination of a center bearing assembly comprising a bearing, a cushion portion that retains said bearing and a bracket portion that has a shape complementary to at least a portion of an outer peripheral surface of the cushion, one of the cushion and bracket 
Regarding claim 21, the prior art of record also does not disclose a similar device as indicated above where the receiving portion comprises one or more teeth that are selectively engagable with at least a portion of said at least one extending portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656